Citation Nr: 0715418	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  98-07 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for chronic respiratory 
infections.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a gastrointestinal 
disorder.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for residuals of 
cervical spine trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
October 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision from the Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
enumerated issues on appeal.

In March 2005, the Board remanded this case to the RO via the 
Appeals Management Center in Washington, DC, for additional 
development.  The case has since been returned to the Board.

In an October 2005 statement from the veteran he seemed to 
raise the following claims: (1) Entitlement to a rating in 
excess of 10 percent for hypertension, (2) Entitlement to a 
rating in excess of 10 percent for bilateral blepharitis of 
the eyes, (3) Entitlement to a compensable rating for scars, 
status post removal of moles from back of head and left 
temple area, (4) Whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection tinnitus, and (5) Whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection for post 
concussion syndrome, also referred to as headaches.  As these 
claims are not in appellate status, they are referred to the 
RO for appropriate action.




FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
left shoulder disorder.

2.  The medical evidence of record does not show a current 
chronic respiratory infection.

3.  The medical evidence of record does not show a current 
right foot disorder.

4.  The medical evidence of record does not show a current 
low back disorder.

5.  The medical evidence of record does not show a current 
gastrointestinal disorder.

6.  The competent medical evidence does not indicate that a 
currently diagnosed bilateral knee disorder, specifically 
diagnosed as degenerative joint disease, is related to the 
veteran's service in the military.

7.  The competent medical evidence does not indicate that 
currently diagnosed residuals of cervical spine trauma, 
specifically diagnosed as mild disc space narrowing as well 
as foraminal encroachment at the C4-5 level, is related to 
the veteran's service in the military.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

2.  Chronic respiratory infections were not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  A right foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

5.  A gastrointestinal disorder was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

6.  A bilateral knee disorder was not incurred in or 
aggravated by the veteran's military service and may not be 
so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 131, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309  
(2006).  

7.  Residuals of cervical spine trauma were not incurred in 
or aggravated by the veteran's military service and may not 
be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of its discussion, the Board wishes to point 
out that in it's March 2005 Remand, it was determined that 
the medical evidence accompanying the claim was inadequate 
for rating purposes, and a VA examination was needed.  VA 
examinations were subsequently scheduled in 2006 but the 
veteran failed to report for the scheduled examinations, and 
he has submitted no other evidence that would be an adequate 
substitute for the scheduled examinations.  Moreover, the 
veteran has presented no good cause for his failure to report 
for the examinations scheduled in connection with his claims.  
Cf. Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court 
has stated "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Indeed, it does not appear from a review of the claim file 
that the veteran has offered any explanation for his repeated 
failure to report for VA examinations.  While it appears that 
the veteran's address has changed several times during the 
period on appeal, and that the veteran has been homeless at 
times, the Court has held that "it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson, 5 Vet. App. 
262.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claims by means of 
letters dated in October 2001, June 2003, February 2004, June 
2004, July 2004, April 2005 (letter returned), October 2005, 
December 2005, June 2006 (letter returned), and November 
2006.  

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claims.  
See Mayfield, supra.  Here however, the VCAA was not enacted 
until after the initial rating decision at issue.  Moreover, 
even though VCAA notification was given in this case after 
the initial decision from which the appeal arose, any timing 
deficiency was cured by readjudicating the claim following 
provision of adequate notice.  So the post-decisional notice 
was harmless error.  See Mayfield v. Nicholson, No. 02-1077 
(Dec. 21, 2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided Dingess 
notice concerning the downstream disability rating and 
effective date elements of his claims.  But this is 
nonprejudicial because the Board is denying his underlying 
claims for service connection, so these downstream disability 
rating and effective date elements become moot.  See Bernard 
v. Brown, 4 Vet. App. 384(1993).

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claims on appeal - to 
the extent the evidence mentioned is available.  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issues on appeal that has yet to be 
obtained.  The appeal is ready to be considered on the 
merits.


Pertinent Laws and Regulations
Service connection - in general

In general, service connection may be granted for a 
disability resulting from a disease or an injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish 
service connection for the claimed disorder, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities, including degenerative 
joint disease (i.e., arthritis), when manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Analysis
Left Shoulder, Respiratory, Right Foot, Low Back, and 
Gastrointestinal

With respect to Hickson element (1), proof of current 
disability, VA examination reports in 1996 and 1997 have 
diagnosed the veteran with a torn left trapezius muscle, 
diarrhea and gastrointestinal discomfort, arthralgia of the 
right foot, low back and bilateral knees.  For each listed 
diagnosis the examiner noted in parenthesis the word 
"history" essentially meaning that the veteran did not 
currently suffer from any of the disorders rather, he related 
a history of experiencing them to the examiner.  Also of note 
is the fact that the diagnoses of arthralgia are not 
indicative of an actual disability for VA purposes due to 
disease or injury.  Instead, arthralgia is merely a diagnosis 
of pain - which, in and of itself, is not a disability due to 
disease or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted").  

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have proof of the disability alleged.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).

Despite VCAA requests by the RO, the veteran has not 
submitted any competent medical evidence pertaining to 
diagnoses of a left shoulder disability, a gastrointestinal 
disorder, a right foot disorder, a low back disorder or a 
respiratory disorder.  The only evidence concerning these 
disabilities is his unsubstantiated allegations.  But as a 
layman, he does not have the necessary medical training 
and/or expertise to give a competent (i.e., probative) 
opinion about this determinative issue.  See, e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In the absence of diagnoses of a left shoulder disability, a 
gastrointestinal disorder, a right foot disorder, a low back 
disorder or a respiratory disorder, service connection may 
not be granted for any of those disabilities because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 C.F.R. § 3.102; see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) and Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

Analysis
Bilateral Knee and Cervical Spine

With regard to the bilateral knee and cervical spine claims, 
the evidence includes an October 2002 VA X-ray study showing 
mild degenerative joint disease of the knees and a VA X-ray 
study dated in June 2002 showing mild disc space narrowing as 
well as foraminal encroachment at the C4-5 level.  So Hickson 
element (1), current disability, has been met concerning 
these claims. 

With respect to Hickson element (2), in-service incurrence, a 
review of the evidence reveal that the veteran was treated 
for a cervical strain following a motor vehicle accident in 
June 1989, with ongoing complaints of neck pain shown in 
later treatment records.   He was also shown to have 
complaints of right knee pain in August 1980 and left knee 
problems with stiffness and loss of strength in May 1979 and 
March 1980.  Therefore, Hickson element (2) has been 
satisfied.

However, there is no evidence of arthritis within the one-
year presumptive period following service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
medical evidence reflects that degenerative joint disease of 
the knees and mild disc space narrowing as well as foraminal 
encroachment at the C4-5 level were initially manifested many 
years after service - in 2002, (keeping in mind the veteran's 
military service ended in 1995).

Turning to Hickson element (3), there is no medical opinion 
of record etiologically linking the veteran's currently 
diagnosed degenerative joint disease and mild disc space 
narrowing as well as foraminal encroachment at the C4-5 level 
to his military service.  Although he contends there is a 
relationship between these disabilities and his military 
service, he is not competent to make this professional 
medical determination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2003) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

For these reasons and bases, the preponderance of the 
evidence is against the claims for service connection for a 
bilateral knee disorder and cervical spine disorder.  The 
benefit-of-the-doubt doctrine does not apply when, as here, 
the preponderance of the evidence is unfavorable.  38 C.F.R. 
§ 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for chronic respiratory 
infections is denied.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a gastrointestinal 
disorder is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for residuals of cervical 
spine trauma is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


